At the May Term, 1930, Forsyth Superior Court, the defendants herein, Percy Hayeslipps and Robert Harris, were tried upon an indictment charging them with a capital offense, to wit, rape, which resulted in a conviction of both the defendants, and sentences of death pronounced thereon. From the judgments thus entered, the defendants gave notice of appeal to the Supreme Court, but nothing has been done towards perfecting same.
As no error appears on the face of the record proper, the motion of the State must be allowed. S. v. Brumfield, 198 N.C. 613.
Appeal dismissed.